UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7192


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BILLY RAY CRAWFORD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00470-TLW-1)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Ray Crawford, Jr., Appellant Pro Se.         Jimmie Ewing,
Assistant United States Attorney, Columbia, South Carolina;
Arthur   Bradley  Parham,   Assistant   United States   Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy Ray Crawford, Jr., appeals the district court’s

order granting his motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no   reversible      error.      Accordingly,     we    affirm   for    the

reasons     stated   by     the   district   court.       United      States    v.

Crawford, No. 4:05-cr-00470-TLW-1 (D.S.C. July 3, 2012).                       We

dispense     with    oral    argument    because   the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2